In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00356-CV
MALLORY YORK JR., Appellant                   §   On Appeal from the 325th District
                                                  Court

                                              §   of Tarrant County (325-677587-20)

                                              §   July 1, 2021
V.
                                              §   Memorandum Opinion by Justice
                                                  Bassel

                                              §   Concurring Memorandum Opinion by
MAKEATHA COOPER-YORK, Appellee                    Chief Justice Sudderth

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Mallory York Jr. shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel